Case 3:20-cv-07739-SK Document 1-11 Filed 11/02/20 Page 1 of 3




                      EXHIBIT K
           Case 3:20-cv-07739-SK Document 1-11 Filed 11/02/20 Page 2 of 3


    DEPARTMENT OF HEALTH & HUMAN SERVICES                                                    Office of the Secretary
                                                                               Assistant Secretary for Public Affairs
                                                                                          Washington, D.C. 20201

Refer to: Request Number 2020-01468-FOIA-OS

July 15, 2020

Lee Fang
Reporter
The Intercept

Dear Lee Fang:

This acknowledges receipt of your July 13, 2020, Freedom of Information Act (FOIA) request, submitted to
the Department of Health and Human Services (HHS), FOI/Privacy Acts Division concerning:

“I am a journalist for The Intercept. I would like to file a Freedom of Information Act for news
gathering purposes.

I am requesting copies of written agreements and reports filed under the Intergovernmental Personnel
Act (IPA), known as the IPA Mobility Program, for all officials at the Office of the Secretary appointed
under this program during the period of Jan. 21, 2017 through July 10, 2020 to this agency.

I am seeking any filings related to §334.106, §334.107, §334.108 and §334.103 of the law, which include
any written agreements between personnel & agency outlining the responsibilities for personnel,
organization documents submitted to obtain eligibility certification under the program, and documents
submitted for personnel in compliance with the IPA program, including ethics statements.

I am also seeking a list of names of officials hired through the IPA program to this agency.
 (Date Range for Record Search: From 1/21/2017 to 7/10/2020)”.

We received your request on July 13, 2020. The FOIA requires that we respond to your request within 20
working days of its receipt in this office. Please note the following unusual and exceptional circumstances that
will impact our response time: (1) we will need to search for and collect records from components and/or field
offices external to this office; and (2) because we receive a heavy volume of FOIA requests, we will process
your request in line with our established policy of "first in, first out" case processing.

In addition, due to the COVID-19 National Emergency, many staff have been reassigned to tasks aimed at
responding to that Emergency and virtually all staff are teleworking, making access to certain records more
difficult. As a result, processing of FOIA requests will take longer than would usually be the case. We will
utilize a 10 working day extension to process your request, as permitted pursuant to the FOIA. This policy is
consistent with court decisions regarding FOIA’s time limits.

The law authorizes us to collect fees for responding to FOIA requests and assume you are willing to pay any
applicable fees for processing this request unless you have stated otherwise. If at any time the fee for
processing your request is estimated to exceed $250.00, we will send you an invoice for the estimated fee and
suspend further processing until payment of the invoiced amount is received. If the estimated processing fee
does not exceed $250.00, we will send you an invoice for the actual fee with our response.

If you are not satisfied with any aspect of the processing and handling of this request, you have the right to
seek dispute resolution services from:

                          HHS FOIA/PA Public Liaison
                          FOI/Privacy Acts Division
                          Assistant Secretary for Public Affairs (ASPA)
                          Office of the Secretary (OS)
                          U.S. Department of Health and Human Services (HHS)
                          200 Independence Avenue, SW, Suite 729H
                          Washington, DC 20201
          Case 3:20-cv-07739-SK Document 1-11 Filed 11/02/20 Page 3 of 3
Page 2 of 2
Request Number: 2020-01468--FOIA-OS


                         Telephone: (202) 690-7453
                         Fax: (202) 690-8320
                         E-mail: HHS_FOIA_Public_Liaison@hhs.gov

and/or:

                         Office of Government Information Services
                         National Archives and Records Administration
                         8601 Adelphi Road – OGIS
                         College Park, MD 20740-6001

                         Telephone: 202-741-5770
                         Toll-Free: 1-877-684-6448
                         E-mail: ogis@nara.gov
                         Fax: 202-741-5769

Any questions regarding the status of this request should be directed to our office at 202-690-7453.

                                                   Sincerely yours,




                                                   Brandon J. Gaylord
                                                   Director
                                                   FOI/Privacy Acts Division
